Citation Nr: 1619652	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-31 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for migraines, and if so, whether the reopened claim should be granted.  

2.  Entitlement to an increased rating for status post bunionectomy with scars of the feet, currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for status post fracture of the right third metacarpal with recurring palmar cysts, currently rated as 10 percent disabling.  

5.  Entitlement to an effective date earlier than July 9, 2009, for the assignment of a 10 percent rating for status post fracture of the right third metacarpal with recurring palmar cysts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1996 to May 2002.  She is in receipt of awards that include the Army Commendation Medal, Army Achievement Medal, Good Conduct Medal, Army Service Ribbon, and Overseas Service Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2010 rating decision increased the rating for status post bunionectomy with scars of the feet to 30 percent, effective July 9, 2009.  Additionally, the rating for status post fracture of the third metacarpal with recurring palmar cysts was increased to 10 percent, effective July 9, 2009.  Although the March 2010 rating decision effectuated a partial grant of the benefits sought on appeal, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and she has not been granted the maximum benefit allowed; thus, the claims are still active, to include consideration over the entire course of this appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran provided testimony before the undersigned at a December 2015 videoconference hearing.  A transcript of the hearing is of record. 

The Board notes that in the instant appeal, the Veteran was previously represented by the Texas Veterans Commission and Disabled American Veterans, but this representation was revoked most recently in July 2015, when the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," designating Veterans of Foreign Wars of the United States as his representative.  The Board accepts and recognizes the change in representation. 

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.  

The issues of whether the reopened claim of entitlement to service connection for migraines should be granted and entitlement to an increased rating for status post bunionectomy with scars of the feet are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of the appeals for increased ratings for hypertension and status post fracture of the right third metacarpal with recurring palmar cyst, and entitlement to an effective date earlier than July 9, 2009, for the assignment of a 10 percent rating for status post fracture of the right third metacarpal with recurring palmar cyst is requested.

2.  An April 2004 rating decision denied the claim of entitlement to service connection for migraines; the Veteran did not appeal the April 2004 decision or submit any pertinent evidence within the appeal period. 

3.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for migraines. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for status post fracture of the right third metacarpal with recurring palmar cyst by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for entitlement to an effective date earlier than July 9, 2009, for the assignment of a 10 percent rating for status post fracture of the right third metacarpal with recurring palmar cyst by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  New and material evidence has been presented to reopen a claim of entitlement to service connection for migraines.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In December 2015, the Board received a written statement from the Veteran's authorized representative indicating the Veteran's desire to withdraw the appeals for increased ratings for hypertension and status post fracture of the right third metacarpal with recurring palmar cyst, and entitlement to an effective date earlier than July 9, 2009, for the assignment of a 10 percent rating for status post fracture of the right third metacarpal with recurring palmar cyst.  Additionally, at the time of the Veteran's December 2015 Board videoconference hearing, the Veteran requested that her appeals for increased ratings for hypertension and status post fracture of the right third metacarpal with recurring palmar cyst, and entitlement to an effective date earlier than July 9, 2009, for the assignment of a 10 percent rating for status post fracture of the right third metacarpal with recurring palmar cyst be withdrawn.  This statement was made on the record during the hearing and in the presence of the Veteran's representative.  Thus, there remains no allegation of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they must be dismissed. 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for migraines in a rating decision issued in April 2004.  The Veteran was notified of the denial but did not appeal the decision or submit any pertinent evidence within the appeal period following the decision.  The Veteran again raised a claim for service connection for migraines in July 2009.  The RO then issued the rating decision under appeal and declined to reopen the claim as no new and material evidence had been presented.

The basis of the RO's prior denial was that although there was a record of treatment for headaches in service, no permanent residual or chronic migraine disability was shown by the service treatment records or demonstrated by evidence following service.  

The evidence of record in April 2004 consisted of the Veteran's statements, service treatment records, and the report of a January 2004 VA examination.  

The evidence received after the expiration of the appeal period includes statements from the Veteran, VA outpatient records dated through December 2015, private treatment records dated through November 2008, and the Veteran's hearing testimony.  The private and VA medical records show that the Veteran has received intermittent treatment for headaches from September 2002 to July 2013.  The Veteran also testified that she had continued to receive private treatment for her headaches since then.  

The Board finds that the post-service medical evidence is new and material, as these medical records  are not cumulative or redundant of the evidence previously of record and relate to a previously unestablished element of entitlement to service connection for migraines - namely the presence of a chronic migraine disability following service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for migraines.  


ORDER

The appeal for entitlement to an increased rating for hypertension is dismissed.

The appeal for entitlement to an increased rating for status post fracture of the right third metacarpal with recurring palmar cysts is dismissed.

The appeal for entitlement to an effective date earlier than July 9, 2009, for the assignment of a 10 percent rating for status post fracture of the right third metacarpal with recurring palmar cysts is dismissed.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for migraines is granted.


REMAND

The Board's review of the record reveals that further action by the Agency of Original Jurisdiction (AOJ) is required before the remaining claims on appeal are decided. 

Migraines

Initially, in light of the Board's decision granting reopening of the claim for service connection for migraines, the reopened claim must be decided by the originating agency on a de novo basis.

The Veteran contends that she has migraines that had their onset during her period of active service.  Alternatively, she contends that her migraines are secondary to her service-connected hypertension.  A review of the Veteran's service treatment records reveals that in August 1999, she made complaints of headaches.  She was diagnosed with tension headache, possibly migraine.  At her April 2002 separation examination, the Veteran reported that she had frequent or severe headaches.  Private and VA medical records show that the Veteran has received intermittent treatment for headaches from September 2002 to July 2013.  

In January 2004, the Veteran was afforded a VA neurological examination to assess the etiology of her migraines.  The VA examiner found that the Veteran's migraine headaches would not be related to military service and commented that the Veteran was of the appropriate age to develop migraine headaches.  However, the VA examiner did not appear to have considered the Veteran's in-service treatment for tension headache.  Moreover, the Veteran has raised the theory of entitlement that her migraines are secondary to her hypertension.  The Board notes that the Veteran is service-connected for hypertension.  An opinion addressing secondary service connection is needed in this regard as well.  For these reasons, this claim must be remanded for a new VA examination and adequate opinions as to all aspects of this claim.  See 38 C.F.R. § 3.159 (c)(4) (2015).    


Status Post Bunionectomy with Scars of the Feet

The Veteran was most recently afforded a VA examination for her feet in September 2009.  Several years have passed and, at the December 2015 hearing, the Veteran indicated that the bilateral foot condition at issue has increased in severity since the last VA examination.  Therefore, the Board finds that a remand to afford the Veteran a current VA examination is in order. 

Notice and Records

The Veteran provided Board hearing testimony in December 2015 suggesting that her migraines were caused or are aggravated by her hypertension.  On remand, the originating agency must provide the Veteran with adequate notice of the evidence necessary to establish her claim for service connection on a secondary basis.  38 C.F.R. § 3.159(b) (2015). 

The Veteran further reported at her December 2015 Board hearing that she currently received treatment for her migraines and feet with her private medical provider, Dr. Bola Elemuren, at Family Medicine Clinic in Killeen, Texas.  Additionally, she testified that she would be undergoing surgery on her feet on December 21, 2015.  However, it does not appear that any of these treatment records have been obtained and associated with the Veteran's electronic records in Virtual VA or VBMS.  On remand, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from December 2015 to the present and the private treatment records referenced by the Veteran at her December 2015 hearing.  38 C.F.R. § 3.159(c) (1) and (2) (2015).

Supplemental Statement of the Case

In June 2014, the RO issued a supplemental statement of the case with regard to the Veteran's pending claims.  Since the issuance of this supplemental statement of the case, VA treatment records dated from September 2014 to December 2015 were associated with the record.  While some of this evidence does not relate to or have a bearing on the issues on appeal, much pertinent evidence was not reviewed by the RO in conjunction with the issues remaining on appeal.  RO consideration of the additional evidence was not waived.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2015). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Afford the Veteran all required notice in response to the claim for service connection for migraines, to include notice with respect to a claim for service connection on a secondary basis.
 
2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA treatment records for the time period from December 2015 to the present and the private treatment records from Dr. Bola Elemuren referenced at the December 2015 Board hearing.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of her migraines.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's migraines originated during her active service or are otherwise etiologically related to her active service.  In this opinion, the examiner must consider the in-service August 1999 treatment for tension headaches and determine whether this was as likely as not the initial manifestation of any currently diagnosed migraines. 

If not, the examiner should state an opinion as to whether it is at least as likely as not that the migraines were caused or permanently worsened by any of the Veteran's service-connected disabilities.  In this regard, the examiner is asked to consider the Veteran's assertion that her migraines are related to her service-connected hypertension.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of her service-connected status post bunionectomy with scars of the feet.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the Veteran's claim for service connection for migraines on a de novo basis, as well as readjudicate the Veteran's remaining claim, to include consideration of all evidence received since the June 2014 supplemental statement of the case.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


